OVERRULED BY JM-398

Honorable Charles A. Allen       Opinion No. C-739
Criminal District Attorney
Harrison County Courthouse       Re:   Reimbursement by Harrison
Marshall, Texas                        County to county jail in-
                                       mates whose money and val-
                                       uables were taken by es-
Dear Mr. Allen:                        taping prisoners.
      In an opinion request of this office you pose the
following question:
            "On the 27th day of May, 1966 three (3)
             prisoners sawed their way out of con-
             finement in the jail of Harrison County,
             Texas; pulled a knife on the jailer and
             took in excess of $400.00 cash and other
             valuables belonging to prisoners who
             were then confined in the County Jail.
             Can Harrison County legally reimburse
             the people whose money and valuables
             were taken by the escapees?"
      We answer your question in the negative. Th,eexpen-
diture of public funds by a county commissioner's court may
be made only if it is authorized by the Constitution or
statutes of the State of Texas. De Mary v. Jefferson County,
179 S.W.2d 584 (Tex. Civ. App. lm    error ref.); Canales
if.Laughlin, 214 S.W. 2d, 451 (Tex. iup. 1948); Harrison
County v. City of Marshall, 253 S.W.2d 67 (Tex. Civ.
App. 1952, error ref.) We find no authorization for a
county to reimburse prisoners of the County Jail for cash
and/or other valuables belonging to said prisoners which
was taken from the County Jail by escaping prisoners.
                       SUMMARY
                       -me----
     Harrison County may not legally reimburse inmates
     of the County Jail for money and/or other valuables
     belonging to them, taken from the custody of the
     Sheriff by escaping prisoners.

                        -3568-
Honorable Charles A. Allen, page 2           (C-739)



                                   Yours very truly,
                               WAGGONER CARR
                               Attorney General of Texas




SK/lb
APPROVED
OPINION COMMITTEE
W. V. Geppert, Chairman
Malcolm Quick
Wade Anderson
Lonny Zwiener
Douglas Chilton
APPROVED FOR THE ATTORNEY GENERAL
BY: T. B. WRIGHT




                          -3569-